ORDER
PER CURIAM:
A & E Communications (“A & E”) appeals the Labor and Industrial Relations Commission’s determination that it is an employer subject to Missouri Employment Security Law. On appeal, A & E claims that the weight of the factors of the test determining whether a relationship between a business and its workers is an employer/employee relationship or an independent contractor relationship showed that its workers were independent contractors rather than employees. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties. The decision of the Commission is affirmed. Rule 84.16(b).